Valentine, P. J.,
— In April 1950 a taxpayer of Edwardsville Borough filed an appeal from the report of the borough auditors for the year 1949.
On appellant’s application an order was made impounding certain records of the borough. In due course testimony was taken and a final decree, surcharging certain officials, was entered on April 13, 1951. The amount of the surcharge was duly paid in May 1951.
On August 31, 1951, upon the ex parte application of appellant taxpayer, an order was made directing *286that the payroll records of the street commissioner of the borough, for the year 1949, be impounded by the sheriff. This order was sought upon the contention that an examination of such records might reveal a basis for the institution of criminal proceedings.
The court has no inherent power to direct the impounding of the records of a municipality. Such right can only be exercised as incidental to some pending proceeding in which the records may be needed for evidence. The appeal taken in the present case was fully and finally disposed of five months before the order asking for the impounding of the payroll records was sought. There is now no pending proceeding. If the district attorney desires the payroll records as a possible basis for a criminal proceeding he may procure the same. The ex parte order of August 31,1951, was improvidently made.
Therefore, the rule of September 5, 1951, to revoke this order, is made absolute.